DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 19-36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-30 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuki et al. (US Pat. App. Pub. No. 2006/0092596).
With respect to claim 19, Otsuki discloses a supercapacitor comprising at least one cell (see paragraph [0050]) comprising two electrodes of opposite polarity (respectively a positive electrode and a negative electrode) (see paragraphs [0043] and [0046]) based on activated carbon (see paragraphs [0043] and [0044]) between which an electrolyte composition, comprising at least one nitrile solvent (see paragraph [0034], including acetonitrile), at least one salt (see paragraph [0022]) and further comprising at least one additive from the family of phosphazenes (see paragraph [0018]) comprising at least one fluorine atom (see paragraph [0023]), is disposed.
With respect to claim 20, Otsuki discloses that the at least one nitrile solvent has the following formula (I): R1-CN (I) in which R1 represents an alkyl group comprising from 1 to 5 carbon atoms and one or more hydrogen atoms of which can be substituted with fluorine.  See paragraph [0034], citing acetonitrile.
With respect to claim 21, Otsuki discloses that the nitrile solvent is acetonitrile.  See paragraph [0034].
With respect to claim 22, Otsuki discloses that the salt is a lithium salt, a sodium salt, a potassium salt or a salt comprising a cation including at least one nitrogen atom, the positive charge of which is carried by said nitrogen atom.  See paragraphs [0029] and [0030].  
With respect to claim 23, Otsuki discloses that the salt is a salt comprising a cation including at least one nitrogen atom, the positive charge of which is carried by said nitrogen atom.  See paragraph [0030].
With respect to claim 24, Otsuki discloses that the cation has the following formula (II): 
    PNG
    media_image1.png
    131
    138
    media_image1.png
    Greyscale
 (II) in which R2, R3, R4 and R5, identical or different from each other, represent an alkyl group comprising from 1 to 12 carbon atoms.  See paragraph [0030], citing a tetraethylammonium cation (C2H5)4N+.
With respect to claim 25, Otsuki discloses that the cation is a tetraethylammonium cation.  See paragraph [0030].
With respect to claim 26, Otsuki discloses that the salt comprises an anion, which is a compound comprising a heteroatom carrying a negative charge, which heteroatom is chosen from a nitrogen atom or a boron atom.  See paragraph [0029], citing BF4; see also, paragraph [0022].
With respect to claim 27, Otsuki discloses that the anion is a perfluorinated borate compound.  See paragraphs [0022] and [0029].
With respect to claim 28, Otsuki discloses that the anion is the tetrafluoroborate compound of the following formula (III): 
    PNG
    media_image2.png
    123
    122
    media_image2.png
    Greyscale
 (III).  See paragraphs [0022] and [0029].
With respect to claim 29, Otsuki discloses that the salt is tetraethylammonium tetrafluoroborate.  See paragraph [0022].
With respect to claim 30, Otsuki discloses that the salt(s) is (are) present at a concentration ranging from 0.1mol/L to 2mol/L.  See paragraph [0032], citing 0.5 to 1.5 mol.
With respect to claim 36, Otsuki discloses an electrolyte composition comprising at least one nitrile solvent (see paragraph [0034]), at least one salt (see paragraph [0029]) and further comprising, at least one additive from the family of phosphazenes (see paragraph [0018]) comprising at least one fluorine atom (see paragraph [0023]), characterised in that the salt is a salt comprising a cation including at least one nitrogen atom (see paragraphs [0029] and [0030]), the positive charge of which is carried by said nitrogen atom (see paragraph [0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki et al. (US Pat. App. Pub. No. 2006/0092596) in view of JP 2007-311553.  The Office notes that JP ‘553 was submitted as part of the IDS filed 19 February 2020.
With respect to claim 31, Otsuki fails to specifically teach that the additive is a phosphazene compound comprising a ring incorporating at least one group comprising a pentavalent phosphorous atom and a nitrogen atom which are directly bonded through a double bond.
JP ‘553, on the other hand, teaches that an additive is a phosphazene compound comprising a ring incorporating at least one group comprising a pentavalent phosphorous atom and a nitrogen atom 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Otsuki, as taught by JP ‘553, in order to provide an appropriate electrolyte with reduced risk of burning.
With respect to claim 32, Otsuki fails to explicitly teach that the additive is a compound having the following formula (IV): 
    PNG
    media_image3.png
    186
    220
    media_image3.png
    Greyscale
 (IV) in which R6 to R" represent, independently of each other, a halogen atom, a hydrogen atom, an alkyl group comprising from 1 to 12 carbon atoms or an isocyanate group -NCO.  
JP ‘553, on the other hand, teaches that the additive is a compound having the following formula (IV): 
    PNG
    media_image3.png
    186
    220
    media_image3.png
    Greyscale
 (IV) in which R6 to R" represent, independently of each other, a halogen atom, a hydrogen atom, an alkyl group comprising from 1 to 12 carbon atoms or an isocyanate group -NCO.  See paragraph [0074].  Such an arrangement results in an appropriate electrolyte which reduces the risk of burning.  See paragraph [0008].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Otsuki, as taught by JP ‘553, in order to provide an appropriate electrolyte with reduced risk of burning.
With respect to claim 33, Otsuki fails to explicitly teach that the additive is a compound having the following formula (V): 
    PNG
    media_image4.png
    179
    197
    media_image4.png
    Greyscale
 (V).
JP ‘553, on the other hand, teaches that the additive is a compound having the following formula (V): 
    PNG
    media_image4.png
    179
    197
    media_image4.png
    Greyscale
 (V).  See paragraph [0074].  Such an arrangement results in an appropriate electrolyte which reduces the risk of burning.  See paragraph [0008].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Otsuki, as taught by JP ‘553, in order to provide an appropriate electrolyte with reduced risk of burning.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuki et al. (US Pat. App. Pub. No. 2006/0092596) in view of Li et al. (US Pat. App. Pub. No. 2012/0189920).
With respect to claim 34, Otsuki fails to explicitly teach that the additive(s) is (are) present in an amount from 0.01 to 10 mass%, relative to the total mass of the composition.
Li, on the other hand, teaches that phosphazene compound are added to an electrolyte at an amount from 0.01 to 10 mass%, relative to the total mass of the composition.  See Table 1.  Such an arrangement results in long cycle life and high capacity.  See paragraph [0007].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Otsuki, as taught by Li, in order to provide an electrolyte supporting long cycle life and high capacity.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuki et al. (US Pat. App. Pub. No. 2006/0092596) in view of JP 2007-311553 and Li et al. (US Pat. App. Pub. No. 2012/0189920).
With respect to claim 35, Otsuki teaches the use of acetonitrile, but fails to explicitly teach that that the electrolyte composition is: - a composition comprising a tetraethylammonium tetrafluoroborate salt and a hexafluorocyclotriphosphazene additive with a content of 1 mass% relative to the total mass of the composition; - a composition comprising a tetraethylammonium tetrafluoroborate salt and a hexafluorocyclotriphosphazene additive with a content of 2 mass% relative to the total mass of the composition; - a composition comprising a tetraethylammonium tetrafluoroborate salt and a hexafluorocyclotriphosphazene additive with a content of 5 mass% relative to the total mass of the composition; or - a composition comprising a tetraethylammonium tetrafluoroborate salt and a hexafluorocyclotriphosphazene additive with a content of 10 mass% relative to the total mass of the composition.
JP 2007-311553, on the other hand, teaches that the additive is a compound having the following formula (V): 
    PNG
    media_image4.png
    179
    197
    media_image4.png
    Greyscale
 (V).  See paragraph [0074].  Such an arrangement results in an appropriate electrolyte which reduces the risk of burning.  See paragraph [0008].  Further, Li teaches that phosphazene compound are added to an electrolyte at an amount from 0.01 to 10 mass%, relative to the total mass of the composition.  See Table 1, citing .5-7 mass%.  Such an arrangement results in long cycle life and high capacity.  See paragraph [0007].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Otsuki, as taught by JP ‘553 and Li, in order to produce a capacitor which has reduced risk of burning, long life cycle and high capacity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848